Exhibit 10.1

MAGNEGAS CORPORATION


AND


THE PURCHASERS NAMED HEREIN




____________________________________________________________




COMMON STOCK AND WARRANT PURCHASE AGREEMENT


____________________________________________________________








March 28, 2012
 
 
1

--------------------------------------------------------------------------------

 
 
MAGNEGAS CORPORATION
COMMON STOCK AND WARRANT PURCHASE AGREEMENT




This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made as
of March 28, 2012 by and between MAGNEGAS CORPORATION, a Delaware corporation
with its principal office at 150 Rainville Road, Tarpon Springs, Florida 34689
(the “Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser”, and collectively,
the “Purchasers”).
 
Recitals
 
A.           The Company has authorized the sale and issuance of up to
[___________] shares (the “Shares”) of the common stock of the Company, $0.001
par value per share (the “Common Stock”), and warrants to purchase [___________]
shares of Common Stock to certain investors in a private placement (the
“Offering”).
 
B.           Pursuant to Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A, and warrants to
purchase that aggregate number of shares of Common Stock set forth opposite such
Purchaser’s name on Exhibit A on the terms and subject to the conditions set
forth in this Agreement.
 
Terms and Conditions
 
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:
 
1.           Purchase of the Securities.
 
1.1           Agreement to Sell and Purchase. At each Closing (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Shares and warrants to purchase Common Stock of the Company (the “Warrants”
and together with the Shares, the “Securities”) set forth opposite such
Purchaser’s name on Exhibit A for an aggregate purchase price set forth opposite
such Purchaser’s name on Exhibit A (the “Purchase Price”).  The Warrants shall
be in the form set forth hereto as Exhibit B.
 
1.2           Placement Agent Fee.  The Purchasers acknowledge that the Company
intends to pay to [____________], in its capacity as the placement agent for the
Offering (the “Placement Agent”), a fee in respect of the sale of Securities to
any Purchaser.  The Company shall indemnify and hold harmless the Purchasers
from and against all fees, commissions, or other payments owing by the Company
to the Placement Agent or any other persons from or acting on behalf of the
Company hereunder.
 
1.3           Closings; Closing Dates.  The initial completion of the sale and
purchase of the Securities (the “Initial Closing”) shall be held at 9:00 a.m.
(Central Time) as soon as practicable following the satisfaction of the
conditions set forth in Section 4 (the “Initial Closing Date”), at the offices
of Anslow + Jaclin, LLP, 195 Route 9 South, Suite 204, Manapalan, New Jersey
07726, or at such other time and place as the Company and Purchasers may
agree.  Each Purchaser acknowledges and agrees that the Company may issue and
sell Securities after the Initial Closing; provided, that the aggregate number
of Securities issued and sold pursuant to this Agreement will not exceed the
number of Securities set forth in the Recitals hereto.  The issuance and sale of
any Securities after the Initial Closing will be for the same price per unit as
the Securities sold in the Initial Closing and on the terms provided for herein;
provided, that all subsequent issuances and sales of Securities after the
Initial Closing must be consummated within seven business days after the Initial
Closing Date.  At each closing after the Initial Closing (each closing pursuant
to this Agreement being a “Closing” and the date of each such Closing being a
“Closing Date”), each Purchaser purchasing Securities at such Closing will
become a party to this Agreement upon execution of a counterpart signature page
or notice of adoption of this Agreement by such Purchaser who will thereupon
become bound by the conditions of and entitled to the benefits of this Agreement
as a “Purchaser” and Exhibit A automatically shall be updated accordingly.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Delivery of the Securities.  At each Closing, subject to the terms
and conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates and Warrants, in such denominations and registered
in such names as such Purchaser may designate by notice to the Company,
representing the Securities, dated as of the Closing Date (each a
“Certificate”), against payment of the purchase price therefor by cash in the
form of wire transfer, unless other means of payment shall have been agreed upon
by the Purchasers and the Company.
 
2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:
 
2.1           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement has been taken.  The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement.  At each Closing, the Company
will have the requisite corporate power to issue and sell the Securities and the
Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”).  This Agreement has been duly authorized, executed and delivered by
the Company and, upon due execution and delivery by the Purchasers, this
Agreement will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles.
 
2.2           No Conflict with Other Instruments.   The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement, the issuance of the Warrant Shares
upon exercise of the Warrants and the consummation of the actions contemplated
by this Agreement (which for all purposes herein shall include exercise of the
Warrants) will not (A) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice:  (i) any provision of the Company’s or its subsidiaries’ Certificate of
Incorporation or Bylaws as in effect on the date hereof or at the Closing; (ii)
any provision of any judgment, arbitration ruling, decree or order to which the
Company or its subsidiaries are a party or by which they are bound; (iii) any
bond, debenture, note or other evidence of indebtedness, or any lease, contract,
mortgage, indenture, deed of trust, loan agreement, joint venture or other
agreement, instrument or commitment to which the Company or any subsidiary is a
party or by which they or their respective properties are bound; or (iv) any
statute, rule, law or governmental regulation applicable to the Company; or (B)
result in the creation or imposition of any lien, encumbrance, claim, security
interest or restriction whatsoever upon any of the properties or assets of the
Company or any subsidiary or any acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any subsidiary are a party
or by which they are bound or to which any of the property or assets of the
Company or any subsidiary is subject.  No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body is required for the
execution and delivery of this Agreement by the Company and the valid issuance
or sale of the Securities by the Company pursuant to this Agreement, other than
such as have been made or obtained and that remain in full force and effect, and
except for the filing of a Form D or any filings required to be made under state
securities laws.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3           Certificate of Incorporation; Bylaws.   The Company has made
available to the Purchasers true, correct and complete copies of the Certificate
of Incorporation and Bylaws of the Company, as in effect on the date hereof.
 
2.4           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted.  The Company and each of its
subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its or
its subsidiaries’ business, financial condition, properties, operations,
prospects or assets or its ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).
 
2.5           SEC Filings.  The consolidated financial statements contained in
each report, registration statement and definitive proxy statement filed by the
Company with the Securities and Exchange Commission (the “SEC,” and the
documents, the “Company SEC Documents”):  (i) complied as to form in all
material respects with the published rules and regulations of the SEC applicable
thereto and were timely filed; (ii) the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading; (iii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iv) fairly present the consolidated
financial position of the Company and its subsidiaries as of the respective
dates thereof and the consolidated results of operations cash flows and the
changes in stockholders’ equity of the Company and its subsidiaries for the
periods covered thereby.  Except as set forth in the financial statements
included in the Company SEC Documents, neither the Company nor its subsidiaries
has any liabilities, contingent or otherwise, other than liabilities incurred in
the ordinary course of business subsequent to December 31, 2011, and liabilities
of the type not required under generally accepted accounting principles to be
reflected in such financial statements.  Such liabilities incurred subsequent to
December 31, 2011, are not, in the aggregate, material to the financial
condition or operating results of the Company and its subsidiaries, taken as a
whole.  Any third-party statistical and market-related data included in the
Company SEC Documents are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects.
 
2.6           Capitalization.  The authorized capital stock of the Company
consists of (i) 900,000,000 shares of Common Stock, of which (A) 154,389,296
shares were issued and outstanding as of the date of this Agreement, and (B)
744,610,704 shares were reserved for issuance upon the exercise or conversion,
as the case may be, of outstanding options, warrants or other convertible
securities as of the date of this Agreement; and (ii) 10,000,000 shares of
preferred stock, of which 1,000,000 shares of Series A Preferred Stock were
issued and outstanding as of the date of this Agreement.  All issued and
outstanding shares of common stock have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued and sold in compliance with
the registration requirements of state and federal securities laws or the
applicable statutes of limitation have expired, and were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities.  Except as set forth herein or the Company SEC Documents, there are
no (i) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary; or (ii) obligations of the Company to purchase
redeem or otherwise acquire any of its outstanding capital stock or any interest
therein or to pay any dividend or make any other distribution in respect
thereof.  Except as disclosed in the Company SEC Documents, there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities or the Warrant Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
2.7           Subsidiaries. Except as set forth in the Company SEC Documents,
the Company does not presently own or control, directly or indirectly, and has
no stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”).  Each subsidiary is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted.  Each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.  All
of the outstanding capital stock or other securities of each subsidiary is owned
by the Company, directly or indirectly, free and clear of any liens, claims, or
encumbrances.
 
2.8           Valid Issuance of Securities.  The Securities and the Warrant
Shares are duly authorized and, when issued, sold and delivered in accordance
with the terms hereof or the Warrants, as the case may be, will be duly and
validly authorized and issued, fully paid and nonassessable, free from all
taxes, liens, claims, encumbrances and charges with respect to the issue
thereof; provided, however, that the Securities and the Warrant Shares may be
subject to restrictions on transfer under state and/or federal securities laws
or as otherwise set forth herein.  The issuance, sale and delivery of the
Securities and the Warrant Shares in accordance with the terms hereof or the
Warrant, as the case may be, will not be subject to preemptive rights of
stockholders of the Company.  The Warrant Shares have been duly reserved for
issuance upon exercise of the Warrant.
 
2.9           Offering.  Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement on the date hereof, on the Closing
Date and solely as this Section 2.9 relates to the issue and sale of the Warrant
Shares on the date(s) of exercise of the Warrant, the offer, issue and sale of
the Securities and issuance of the Warrant Shares upon exercise of the Warrant
(assuming no change in applicable law prior to the date the Warrant Shares are
issued), are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit or qualification requirements of all applicable state
securities laws.  Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Securities to the Purchasers or the issuance of the Warrant
Shares upon exercise of the Warrants.  Other than the Company SEC Documents, the
Company has not distributed and will not distribute prior to any Closing Date
any offering material in connection with the offering and sale of the Securities
or Warrant Shares, unless such materials are filed on the Initial Closing 8-K
(as defined below) (and notwithstanding any other provisions of this Agreement,
the Purchasers acknowledge that until the Initial Closing 8-K (as defined below)
and the Form 4 Filings (as defined below) (but only to the extent that such Form
4 Filings are required to be filed pursuant to state and federal securities
laws), are filed with the SEC, they are in possession of material non-public
information and therefore may not trade in the Company’s securities, unless such
Purchasers otherwise have material non-public information). The Company has not
taken any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Securities
or the issuance of the Warrant Shares upon exercise of the Warrants, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
2.10           Litigation.  Except as set forth in the Company SEC Documents,
there is no action, suit, proceeding nor investigation pending or, to the
Company’s knowledge, currently threatened against the Company or any of its
subsidiaries that (a) if adversely determined would reasonably be expected to
adversely effect the business, condition, prospects, capitalization, assets,
liabilities, operations or financial performance of the Company or its
subsidiaries or (b) would be required to be disclosed in the Company’s Annual
Report on Form 10-K under the requirements of Item 103 of Regulation S-K.  The
foregoing includes, without limitation, any action, suit, proceeding or
investigation, pending or threatened, that questions the validity of this
Agreement or the right of the Company to enter into such Agreement and perform
its obligations hereunder.  Neither the Company nor any subsidiary is subject to
any injunction, judgment, decree or order of any court, regulatory body,
arbitral panel, administrative agency or other government body.
 
2.11           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, local or provincial governmental authority on
the part of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.
 
2.12           No Brokers. Except for any fees payable to the Placement Agent,
no broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.  Purchasers acknowledge
that the Placement Agent, brokers, finders, or investment bankers or their
affiliates or employees may purchase Securities under this Agreement.
 
2.13           Compliance.  The Company is not in violation of its Certificate
of Incorporation or Bylaws.  Neither the Company nor the subsidiaries have been
advised or have reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations; except
where failure to be so in compliance would not have a Material Adverse
Effect.  Each of the Company and the subsidiaries has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company and they
subsidiaries as currently conducted, except where the failure to currently
possess such franchises, licenses, certificates and other authorizations would
not reasonably be expected to have a Material Adverse Effect.
 
2.14           No Material Changes.  Except as disclosed in the Company SEC
Documents, since December 31, 2011, there has been no material adverse change in
the assets, liabilities, business, properties, operations, financial condition
or results of operations of the Company and its subsidiaries, taken as a
whole.  Since December 31, 2011, the Company has not declared or paid any
dividend or distribution or its capital stock.
 
2.15           Contracts.  Except for matters which are not reasonably likely to
have a Material Adverse Effect and those contracts that are substantially or
fully performed or expired by their terms, the contracts listed as exhibits to
or described in the Company SEC Documents that are material to the Company or
any of its subsidiaries and all amendments thereto, are in full force and effect
on the date hereof, and neither the Company nor, to the Company’ knowledge, any
other party to such contracts is in breach of or default under any of such
contracts.  The Company has no contracts or agreements that would constitute a
material contract as such term is defined in Item 601(b) of Regulation S-K,
except for such contracts or agreements that are filed as exhibits to or
described in the Company SEC Documents.
 
2.16           Intellectual Property.
 
 
6

--------------------------------------------------------------------------------

 
 
(a) The Company and its subsidiaries have ownership or license or legal right to
use all patent, copyright, trade secret, know-how trademark, trade name customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in their
businesses (collectively “Intellectual Property”).  All of such patents,
registered trademarks and registered copyrights have been duly registered in,
filed in or issued by the United States Patent and Trademark Office, the United
States Register of Copyrights or the corresponding offices of other
jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and all such jurisdictions.
 
(b) The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology.
 
(c) To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect.  No proceeding charging the Company with infringement
of any adversely held Intellectual Property has been filed.
 
(d) No proceedings have been instituted or pending or, to the knowledge of the
Company, threatened, which challenge the rights of the Company to the use of the
Intellectual Property. To the knowledge of the Company, there is no infringement
of the Intellectual Property by any third party. The Company has the right to
use, free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted.  Neither the Company nor any subsidiary is making
unauthorized use of any confidential information or trade secrets of any
person. The activities of any of the employees on behalf of the Company or of
any subsidiary do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature.
 
(e) All licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary with respect thereto.
 
2.17           Exchange Compliance.  The Company’s common stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and is listed on the Over-the-Counter-Bulletin Board (the “Principal
Market”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock (including the Shares and Warrant Shares) from
the Principal Market.  The Company is and on each Closing Date will be in
compliance with all of the presently applicable requirements for continued
listing of the Common Stock on the Principal Market. The issuance of the
Securities and the Warrant Shares does not require stockholder approval
including, without limitation, pursuant to the rules and regulations of the
Principal Market.
 
2.18           Accountants.  Randall N. Drake, C.P.A., Professional Association,
who expressed their opinion with respect to the consolidated financial
statements contained in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011, to be incorporated by reference into the Registration
Statement (as hereinafter defined) and the prospectus which forms a part thereof
(the “Prospectus”), have advised the Company that they are, and to the knowledge
of the Company they are, independent accountants as required by the Securities
Act and the rules and regulations promulgated thereunder and an independent
registered public accounting firm as defined by the Public Company Accounting
Oversight Board.  The Company covenants to file its Form 10-K containing audited
consolidated financial statements for the year ended December 31, 2012 within
the time period required by applicable securities laws and further represents
and warrants that it has no reason to believe that the auditors will not be able
to express an unqualified opinion with respect to such financial statements,
assuming the Closing occurs as contemplated herein.
 
 
7

--------------------------------------------------------------------------------

 
 
2.19           Taxes.  The Company and its subsidiaries have filed all necessary
federal, state, local and foreign income and franchise tax returns and have paid
or accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it or
any of its subsidiaries by any taxing jurisdiction.
 
2.20           Insurance.  The Company maintains and will continue to maintain
insurance of the types and in the amounts that the Company reasonably believes
is adequate for its and its subsidiaries’ respective businesses, including, but
not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.
 
2.21           Transfer Taxes.  On each Closing Date, all stock transfer or
other taxes (other than income taxes) that are required to be paid in connection
with the sale and transfer of the Securities hereunder will be, or will have
been, fully paid or provided for by the Company and the Company will have
complied with all laws imposing such taxes.
 
2.22           Investment Company.  The Company (including its subsidiaries) is
not an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for an investment company, within the meaning of the
Investment Company Act of 1940 and will not be deemed an “investment company” as
a result of the transactions contemplated by this Agreement.
 
2.23           Related Party Transactions.  To the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates
(including, without limitation, any of its subsidiaries), officers or directors
or any affiliate or affiliates of any such affiliate officer or director that
with the passage of time will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act other than those transactions that have
already been so disclosed.
 
2.24           Books and Records.  The books, records and accounts of the
Company and its subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the
operations of, the Company and its subsidiaries.
 
2.25           Disclosure Controls and Internal Controls.
 
(a)           The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to their Company’s principal executive officer and its
principal financial officer by others within those entities particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; and (ii) provide for the periodic evaluation of the
effectiveness of such disclosure controls and procedures as of the end of the
period covered by the Company’s most recent annual or quarterly report filed
with the SEC.
 
(b)           The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management's
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the
 
 
8

--------------------------------------------------------------------------------

 
 
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  The Company is not aware of (i) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s or any of its subsidiary’s ability to
record, process, summarize and report financial data or any material weaknesses
in internal controls; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
any of its subsidiary’s internal controls.
 
(c)           Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no changes that have materially
affected, or are reasonably likely to materially affect, the Company’s or any of
its subsidiary’s internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(d)           Except as described in the Company SEC Documents, there are no
material off-balance sheet arrangements (as defined in Item 303 of Regulation
S-K), or any other relationships with unconsolidated entities (in which the
Company or its control persons have an equity interest) that may have a material
current or future effect on the Company’s or any of its/subsidiary’s financial
condition, revenues or expenses, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources.
 
(e)           To the knowledge of the Company, neither the board of directors
nor the audit committee has been informed, nor is any director of the Company
aware, of (1) any significant deficiencies in the design or operation of the
Company’s internal controls which could adversely affect the Company’s or any
subsidiary’s ability to record, process, summarize and report financial data or
any material weakness in the Company’s or any subsidiary’s internal controls; or
(2) any fraud, whether or not material, that involves management or other
employees of the Company or any of its subsidiaries who have a significant role
in the Company’s or any subsidiary’s internal controls.
 
2.26           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.
 
2.27           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation or the laws of the jurisdiction of its formation which is or could
become applicable to any Purchaser as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities and no such action
will be amended or revoked prior to the final Closing hereunder.  The Company
has not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
2.28           Anti-Bribery.  Each of the Company, its subsidiaries, its
affiliates and any of their respective officers, directors, supervisors,
managers, agents, or employees, has not violated, its participation in the
offering will not violate, and the Company has instituted and maintains policies
and procedures designed to ensure continued compliance with, each of the
following laws:  (a) anti-bribery laws, including but not limited to, any
applicable law, rule, or regulation of any locality, including but not limited
to any law, rule, or regulation promulgated to implement the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed December 17, 1997, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other law, rule or regulation of
similar purposes and scope, (b) anti-money laundering laws, including but not
limited to, applicable federal, state, international, foreign or other laws,
regulations or government guidance regarding anti-money laundering, including,
without limitation, Title 18 US. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the  foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
United Nations Participation Act and the Syria Accountability and Lebanese
Sovereignty Act, all as amended, and any Executive Order, directive, or
regulation pursuant to the authority of any of the foregoing, including the
regulations of the United States Treasury Department set forth under 31 CFR,
Subtitle B, Chapter V, as amended, or any orders or licenses issued thereunder. 
Neither the Company nor any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
2.29           Sarbanes-Oxley Act.  The Company is in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof,
except where such noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect.
 
2.30           Employee Relations.  The Company and its subsidiaries are not a
party to any collective bargaining agreement or employ any member of a
union.  The Company believes that its relations with their employees are
good.  No executive officer of the Company (as defined in Rule 501(f) of the
Securities Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer's employment with the Company.  No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.
 
The Company and its subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
2.31           Environmental Laws.  The Company and its subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), except
where failure to be so in compliance would not have a Material Adverse Effect,
(ii) have received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
2.32           No Manipulation; Disclosure of Information.  The Company has not
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Securities.  The Company
confirms that, to its knowledge, with the exception of the proposed sale of
Securities as contemplated herein (as to which the Company makes not
representation), neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, non-public information.  The
Company understands and confirms that the Purchasers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.  All disclosures provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the exhibits to
this Agreement, furnished by the Company are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
3.           Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as of
each Closing Date at which such Purchaser purchases Securities, as follows:
 
3.1           Legal Power. The Purchaser has the requisite authority to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement.  All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the applicable Closing.
 
3.2           Due Execution.  This Agreement has been duly authorized, executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Purchaser,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.
 
3.3           Investment Representations.  In connection with the sale and
issuance of the Securities and Warrant Shares, the Purchaser, for itself and no
other Purchaser, makes the following representations:
 
(a)           Investment for Own Account.  The Purchaser is acquiring the
Securities and the Warrant Shares for its own account, not as nominee or agent,
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act; provided,
however, that by making the representations herein, the Purchaser does not agree
to hold any of the Securities for any minimum or specific term and reserves the
right to dispose of the securities at any time in accordance with or pursuant to
a registration statement or an exemption from the registration requirements of
the Securities Act.
 
(b)           Transfer Restrictions; Legends.  The Purchaser understands that
(i) the Securities and Warrant Shares have not been registered under the
Securities Act; (ii) the Securities and Warrant Shares are being offered and
sold pursuant to an exemption from registration, based in part upon the
Company’s reliance upon the statements and representations made by the
Purchasers in this Agreement, and that the Securities and Warrant Shares must be
held by the Purchaser indefinitely, and that the Purchaser must, therefore, bear
the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration; (iii) each Certificate representing the Securities and
Warrant Shares will be endorsed with a legend substantially in the following
form until the earlier of (1) in the case of the Shares and Warrant Shares, such
date as the Shares or Warrant Shares, as the case may be, have been registered
for resale by the Purchaser or (2) the date the Shares, the Warrants or the
Warrant Shares, as the case may be, are eligible for sale under Rule 144 under
the Securities Act or any successor rule (“Rule 144”):
 
 
11

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities or Warrant Shares (or any portion thereof) until the
applicable date set forth in clause (iii) above unless the conditions specified
in the foregoing legends are satisfied or, if the opinion of counsel referred to
above is to the further effect that such legend is not required in order to
establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.
 
Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in this Section): (i) following a sale of
such Securities pursuant to an effective registration statement (including the
Registration Statement), or (ii) following a sale of such Shares or Warrant
Shares pursuant to Rule 144, or (iii) while such Shares or Warrant Shares are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC).  Following
such time as restrictive legends are not required to be placed on certificates
representing Shares or Warrant Shares, the Company will, no later than three
Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Shares or Warrant Shares
containing a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate representing such Shares or Warrant Shares that is free
from the restrictive legend provided for in this Section 3.3(b). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date of a registration statement covering the
Shares and Warrant Shares if required by the Company’s transfer agent to effect
the removal of the legend hereunder.  The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.  Certificates
for Shares or Warrant Shares subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchasers by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
system.
 
 
12

--------------------------------------------------------------------------------

 
 
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.2(b) is predicated upon the Company’s reliance
that the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
 
(c)           Financial Sophistication; Due Diligence.  The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement.  Such Purchaser has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company SEC Documents.  Further, the Purchaser has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as the Purchaser considers necessary in
order to form an investment decision.
 
(d)           Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act. The Purchaser represents and warrants that
it meets such status due to satisfying the criteria set forth on Exhibit D
attached hereto.
 
(e)           Residency. The Purchaser is organized under the laws of the state
set forth beneath such Purchaser’s name on the signature page attached hereto,
and its principal place of operations is in the state set forth beneath such
Purchaser’s name on the signature page attached hereto.
 
(f)           General Solicitation.  The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement.  Prior to
the time that the Purchaser was first contacted by the Company or the Placement
Agent, which was prior to the Initial Closing, such Purchaser had a pre-existing
and substantial relationship with the Company or the Placement Agent.
 
3.4           No Investment, Tax or Legal Advice.  Each Purchaser understands
that nothing in the Company SEC Documents, this Agreement, or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice.  Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
 
3.5           Additional Acknowledgement.  Each Purchaser acknowledges that it
has independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, and that it is not relying on any advice from or evaluation
by any other person.  Each Purchaser acknowledges that the Placement Agent has
acted solely as placement agent for the Company in connection with the Offering
of the Securities by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warrant whatsoever with respect to
the accuracy or completeness of such information, data or other related
disclosure material.  Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.
 
 
13

--------------------------------------------------------------------------------

 
 
3.6           No Short Position.  As of the date hereof, and from the date
hereof through date of the Initial Closing 8-K (as defined below), each
Purchaser acknowledges and agrees that it does not and will not engage in any
short sale of the Company’s voting stock or any other type of hedging
transaction involving the Company’s securities (including, without limitation,
depositing shares of the Company’s securities with a brokerage firm where such
securities are made available by the broker to other customers of the firm for
purposes of hedging or short selling the Company’s securities).


3.7           Limited Ownership.  The purchase of the Securities issuable to
each Purchaser at the final Closing will not result in such Purchaser
(individually or together with any other person or entity with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the SEC involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or voting power of the Company on a
post-transaction basis that assumes that the Closing shall have occurred.  Such
Purchaser does not presently intend to, along or together with others, make a
public filing with the SEC to disclose that it has (or that it together with
such other persons or entities have) acquired, or obtained the right to acquire,
as a result of the Closing (when added to any other securities of the Company
that it or they then own or have the right to acquire), in excess of 19.999% of
the outstanding shares of Common Stock or the voting power of the Company on a
post-transaction basis that assumes that the Closing shall have occurred.
 
3.8           High Degree of Risk.  Each Purchaser acknowledges that an
investment in the Securities involves a high degree of risk, including the risks
of receiving no return on the investment and of losing its entire investment in
the Company.  Each Purchaser acknowledges that it has reviewed the Company SEC
Documents, including the “Risk Factors” section in the Company’s most recent
annual report on a Form 10-K for the fiscal year ended December 31, 2011.  Each
Purchaser further acknowledges that it is able to bear the economic risk of
investment in the Securities, including the total loss of such investment.  The
Company can make no assurance regarding its future financial performance or as
to the future profitability of the Company.  The Company makes no assurance
whatsoever concerning the present and prospective value of the Securities to be
acquired.
 
4.           Conditions to Closing.
 
4.1           Conditions to Obligations of Purchasers at Closing.  Each
Purchaser’s obligation to purchase the Securities at each Closing is subject to
the fulfillment to that Purchaser’s reasonable satisfaction, on or prior to such
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in Section
2 shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date and
the Company shall have performed and complied with all obligations and
conditions herein required to be performed or complied with by it on or prior to
the Closing and a certificate duly executed by an officer of the Company, to the
effect of the foregoing, shall be delivered to the Purchasers at the Initial
Closing.
 
(b)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by this Agreement.  The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrant.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)            Qualifications, Legal Investment. All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Securities and Warrant Shares shall have been duly
obtained and shall be effective on and as of the Closing.  No stop order or
other order enjoining the sale of the Securities or Warrant Shares shall have
been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction.  At the time of the Closing, the sale and issuance of the
Securities and Warrant Shares shall be legally permitted by all laws and
regulations to which Purchasers and the Company are subject. No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)            Execution of Agreements.  The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.
 
(e)            Secretary’s Certificate.  The Company shall have delivered to the
Purchasers at the Initial Closing a certificate of the Secretary of the Company
certifying as to the truth and accuracy of the resolutions of the board of
directors relating to the transaction contemplated hereby (a copy of which shall
be included with such certificate).
 
(f)            Trading and Listing.  Trading and listing of the Company’s common
stock on the Principal Market shall not have been suspended by the SEC or the
Principal Market.
 
(g)            Market Listing.  The Company will comply with all of the
requirements of the Financial Industry Regulatory Authority, Inc. (“FINRA”) and
the Principal Market with respect to the issuance of the Securities and the
Warrant Shares and will list the Shares and the Warrant Shares on the Principal
Market no later than the earlier of (a) the effective date of the Registration
Statement (as hereinafter defined) or (b) 120 days following the Initial Closing
Date.
 
(h)            Blue Sky.  The Company shall have obtained all necessary “blue
sky” law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Securities and
issuance of the Warrant Shares upon exercise of the Warrant.
 
(i)            No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any event which results in a Material Adverse
Effect.
 
(j)            Opinion.  The Company shall have delivered to Purchasers at each
Closing the opinion of Anslow + Jaclin, LLP, counsel to the Company, dated as of
each Closing Date in substantially the form attached hereto as Exhibit C.
 
4.2           Conditions to Obligations of the Company.  The Company’s
obligation to issue and sell the Securities at each Closing is subject to the
fulfillment to the Company’s reasonable satisfaction, on or prior to the Closing
of the following conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.
 
(b)           Performance of Obligations.  The Purchasers shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by them on or before the Closing.  The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)            Qualifications, Legal Investment.  All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Securities and Warrant Shares shall have been duly
obtained and shall be effective on and as of the Closing.  No stop order or
other order enjoining the sale of the Securities or Warrant Shares shall have
been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction.  At the time of the Closing, the sale and issuance of the
Securities and the Warrant Shares shall be legally permitted by all laws and
regulations to which the Purchasers and the Company are subject.  No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)            Execution of Agreements.  The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.
 
5.           Additional Covenants.
 
5.1           Reporting Status.  With a view to making available to the
Purchasers the benefits of certain rules and regulations of the SEC which may
permit the sale of the Shares and Warrant Shares to the public without
registration (including Rule 144), the Company agrees to use its commercially
reasonable efforts to file with the SEC, in a timely manner all reports and
other documents required of the Company under the Exchange Act.  The Company
will otherwise take such further action as a Purchaser may reasonably request,
all to the extent required from time to time to enable such Purchaser to sell
the Shares and Warrant Shares without registration under the Securities Act or
any successor rule or regulation adopted by the SEC.
 
5.2           Listing.  So long as a Purchaser owns any of the Securities or
Warrant Shares, the Company will use its reasonable efforts to maintain the
automated quotation of its Common Stock, including the Shares and Warrant
Shares, on the Principal Market or will list the Common Stock, including the
Shares and Warrant Shares, on the New York Stock Exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or NYSE
Amex, and will comply in all material respects with the Company’s reporting,
filing and other obligations under such securities market or exchange, as
required by the bylaws or rules of FINRA and such exchanges, if applicable.
 
5.3           Adjustments in Share Numbers and Prices.
 
(a)           In the event of any stock split, subdivision, dividend or
distribution payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof, each reference in
this Agreement or the Warrants to a number of shares or price per share shall be
amended appropriately to account for such event.
 
(b)           As to each Purchaser, from the Initial Closing Date to the time
the Company or any subsidiary first closes on a public offering of its Common
Stock or Common Stock Equivalents registered pursuant to the Securities Act (a
“Qualified Financing”), provided such Qualified Financing occurs prior to the
one year anniversary of the Initial Closing Date, if the Company or any
subsidiary thereof shall issue or agree to issue any (i) Common Stock or (ii)
any securities of the Company or the subsidiary that would entitle the holder
thereof to acquire at any time Common Stock, including without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time directly or indirectly convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock (“Common Stock
Equivalents” and collectively “Additional Shares”), entitling any person or
entity to acquire shares of Common Stock at an effective price per share to the
public (the “Qualified Financing Purchase Price”) less than $0.20, within three
Trading Days of the date thereof the Company shall issue to such Purchaser that
number of additional shares of Common Stock (the “Anti-Dilution Shares”) equal
to (a) the  aggregate Purchase Price paid by such Purchaser at the Closing
divided by the Qualified Financing Purchase Price, less (b) the Shares
previously issued to such Purchaser pursuant to this Agreement.  Notwithstanding
the foregoing, if a Qualified Financing consists of the sale of Common Stock
together with warrants to purchase capital stock of the Company and the exercise
price of the warrants equals or exceeds the aggregate purchase price for the
shares of Common Stock and warrants sold in that offering, the Qualified
Financing Purchase Price shall equal the aggregate purchase price for the one
share of Common Stock together with any warrants sold with that share of Common
Stock.
 
 
16

--------------------------------------------------------------------------------

 
 
The sale of Common Stock Equivalents shall be deemed to have occurred at the
time of the issuance of the Common Stock Equivalents and the purchase price
covered thereby shall also include the actual exercise or conversion price
thereof at the time of the issuance, with further adjustments for changes at
conversion or exercise (in addition to the consideration per share of Common
Stock underlying the Common Stock Equivalents received by the Company upon such
sale or issuance of the Common Stock Equivalents).  If shares are issued for a
consideration other than cash, the per share selling price shall be the fair
value of such consideration as determined in good faith by the board of
directors of the Company.  The Company may not refuse to issue a Purchaser
additional shares of Common Stock hereunder based on any claim that such
Purchaser or anyone associated or affiliated with such Purchaser has been
engaged in any violation of law, agreement or for any other reason, unless, an
injunction from a court, on notice, restraining and or enjoining an issuance
hereunder shall have been sought and obtained and the Company posts a surety
bond for the benefit of such Purchaser in the amount of 150% of the market value
of such shares (based on the closing price of the Common Stock on the exchange
or quotation system on which the Common Stock is listed or traded on the date of
the event giving rise to the Company’s obligation hereunder), which is subject
to the injunction, which bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to the
Purchaser to the extent it obtains judgment.  Nothing herein shall limit a
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
shares hereunder and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  On the date of closing of a
transaction pursuant to which securities are issued for a purchase price less
than $0.20, the Company shall give the Purchasers written notice thereof.
 Notwithstanding anything to the contrary herein, this section shall not apply
to an Exempt Issuance.  “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company
pursuant to any stock or option plan duly adopted by a majority of the board of
directors of the Company (including any options granted pursuant to the
employment agreement between the Company and Scott Wainwright) or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise of or conversion of any convertible
securities, options or warrants issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities upon the
exercise or conversion of convertible securities, options or warrants issued to
a licensed institution or bank lender in connection with debt
financing.  “Trading Day” means a day on which the Common Stock is traded on a
securities market, automated quotation system or stock exchange (including the
over-the-counter bulletin board market).
 
In the event of any adjustment under this Section 5.3, the Company shall
promptly amend the Registration Statement or file a new Registration Statement
pursuant to the provisions of Section 6 to register the Anti-Dilution Shares. In
no event shall the Company issue Anti-Dilution Shares to a Purchaser under
Section 5.3 if such issuance shall result in the Purchasers acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the closing of the Additional Shares shall have occurred.
 
 
17

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, the number of
additional shares of Common Stock that may be issued to a Purchaser pursuant to
this Section 5.3 shall not at any one time exceed a number that, when added to
the total number of shares of Common Stock deemed beneficially owned by the
Purchaser (other than by virtue of the ownership of securities or rights to
acquire securities (including the Warrants) that have limitations on such
Purchaser’s right to convert, exercise or purchase similar to the limitation set
forth herein (the “Excluded Shares”)), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of ownership of
Excluded Shares) by persons whose beneficial ownership of Common Stock would be
aggregated with the beneficial ownership of the Purchaser for purposes of
determining whether a group exists or for purposes of determining the
Purchaser’s beneficial ownership, in either such case for purposes of Section
13(d) of the Exchange Act and Regulation 13D-G thereunder, would result in
beneficial ownership by such Purchaser or such group of more than 9.9% of the
shares of the Company’s Common Stock (the “Restricted Ownership Percentage”),
computed in accordance with Regulation 13D-G.  The Purchaser shall have the
right at any time and from time to time to reduce its Restricted Ownership
Percentage immediately upon notice to the Company in the event and only to the
extent that Section 16 of the Exchange Act or the rules promulgated thereunder
(or any successor statute or rules) is changed to reduce the beneficial
ownership percentage threshold thereunder from 10%.  If the Purchaser would
otherwise be unable by reason of the Restricted Ownership Percentage to acquire
the full amount of securities which the Purchaser would otherwise be entitled to
acquire in a particular transaction pursuant to this Section 5.3 then the
Purchaser’s right to acquire such securities shall be deferred and if
thereafter, at any time or from time to time the Purchaser could acquire all or
any part of such securities without exceeding its Restricted Ownership
Percentage, then the Purchaser shall be entitled to acquire such securities at
such time or from time to time.  The Purchaser will provide notice to the
Company when it becomes able to acquire all or any part of such securities and
the Company shall issue the Purchaser such securities on the date that is three
business days after the Purchaser gives such notice.
 
5.4           Confidential Information. Each Purchaser covenants that it will
maintain in confidence the receipt and content of any Suspension Notice (as
defined herein) under Section 6.2 until such information (a) becomes generally
publicly available other than through a violation of this provision by the
Purchaser or its agents or (b) is required to be disclosed in legal proceedings
(such as by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority or similar
process); provided, however, that before making any disclosure in reliance on
this Section 5.4(b), the Purchaser will give the Company at least 15 days prior
written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and the Purchaser will furnish only that
portion of the non-public information which is legally required and will
exercise its best efforts to ensure that confidential treatment will be accorded
any non-public information so furnished; provided, further, that notwithstanding
each Purchaser’s agreement to keep such information confidential, each Purchaser
makes no such acknowledgement that any such information is material, non-public
information.
 
5.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
6.           Registration Rights.
 
6.1           Registration Procedures and Expenses.
 
(a) As promptly as reasonably practicable following final Closing, but in no
event later than 45 days following the Initial Closing Date, the Company shall
prepare and file (i) with the SEC a registration statement on Form S-1 (or any
successor to Form S-1), covering the resale of the Registrable Securities (as
defined below) (such registration statement, together with any registration
statement for any Cut Back Shares (as defined below), the “Registration
Statement”); and (ii) to the extent required for resale of the Registrable
Securities in any state of the United States of America by a Purchaser at the
time of or after the effectiveness of the Registration Statement, a registration
statement or other applicable document (each a “Blue Sky Registration”) allowing
the Purchaser to resell the Registrable Securities in such state in accordance
with the blue sky laws of such state.  Subject to Section 6.1(b), as soon as
reasonably practicable after the Initial Closing Date, but in no event later
than 90 days following the Initial Closing Date (120 days in the event of a full
review of the Registration Statement by the SEC), the Company shall cause the
Registration Statement and each Blue Sky Registration to become effective and
effect any related qualification or compliance with respect to all Registrable
Securities held by the Purchasers.  For purposes of this Agreement, the term
“Registrable Securities” shall mean the Warrants, the Shares, the Warrant
Shares, and any Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, any Shares or Warrant Shares.  Subject to Section 6.1(b), if the
Registration Statement or any Blue Sky Registration has not been declared
effective by the applicable governmental authority on or before the date that is
90 days after the Initial Closing Date, or 120 days after the Initial Closing
Date in the event of a full review of the Registration Statement by the SEC (the
“Required Effective Date”), the Company shall, on the business day immediately
following the Required Effective Date and each 30th day thereafter, make a
payment to the Purchasers as partial liquidated damages for such delay
(together, the “Late Registration Payments”) equal to 1% (capped at 6%) of the
Purchase Price paid for the Shares and Warrants then owned by the Purchasers
that have not been so registered until the Registration Statement and each Blue
Sky Registration is declared effective by the applicable governmental
authority.  Late Registration Payments will be prorated on a daily basis during
each 30 day period and will be paid to the Purchasers by wire transfer or check
within five business days after the earlier of (i) the end of each 30 day period
following the Required Effective Date or (ii) the effective date of the
Registration Statement and each Blue Sky Registration.  The Company and the
Purchaser each acknowledge that the Late Registration Payments provided for in
this Section 6.1(a) bear a reasonable relationship to the anticipated loss that
would be suffered by the Purchaser for the Company’s failure to comply with the
terms of this Section 6.1(a) and the actual loss the Purchaser would suffer for
the Company’s failure to comply with the terms of this Section 6.1(a) is
difficult to ascertain or incapable of estimation.  If the Company fails to pay
any liquidated damages pursuant to this section in full within seven days after
the date payable, the Company will pay interest thereon at a rate of 10% per
annum (or such lesser maximum amount that is permitted to be paid by applicable
law) to the Purchasers, accruing daily from the date such liquidated damages are
due until such amounts, plus all such interest thereon, are paid in
full.  “Business day” means any day except Saturday, Sunday and any day that is
a federal legal holiday in the United States.
 
(b) Notwithstanding anything to the contrary in this Section 6, if the Company
is required by the SEC to cutback the number of securities being registered in
the Registration Statement pursuant to Rule 415 under the Securities Act, then
the Company shall reduce the Registrable Securities pro rata, and unless
otherwise directed in writing by a Purchaser as to its Registrable Securities,
the number of Registrable Securities and other securities to be registered on
such Registration Statement will first be reduced by securities (if any)
included in such Registration Statement that are not Registrable Securities,
second by the Registrable Securities represented by the Warrants, third by the
Registrable Securities represented by the Warrant Shares, and fourth by the
Registrable Securities represented by the Shares.  Notwithstanding anything to
the contrary contained in this Section 6, if the Company receives comments from
the SEC with respect to the Registration Statement, and following discussions
with and
 
 
19

--------------------------------------------------------------------------------

 
 
responses to the SEC in which the Company uses its commercially reasonable best
efforts to cause as many Registrable Securities for as many Purchasers as
possible to be included in the Registration Statement filed pursuant to Section
6 without characterizing any Purchaser as an underwriter, the Company is unable
to cause the inclusion of all Registrable Securities in such Registration
Statement, then the Company may, following not less than one Business day prior
written notice to the Purchasers, (i) remove from the Registration Statement
Registrable Securities (the “Cut Back Shares”) in accordance with the terms of
this Section 6.1(b) and/or (ii) agree to such restrictions and limitations on
the registration and resale of the Registrable Securities, in each case as the
SEC may require in order for the SEC to allow such Registration Statement to
become effective (collectively, the “SEC Restrictions”).  Unless the SEC
Restrictions otherwise require, any cutback imposed pursuant to this Section
6.1(b) shall be allocated among the Registrable Securities of the Purchasers on
a pro rata basis.  No liquidated damages under this Section 6 shall accrue on or
as to any Cut Back Shares, and the Required Effective Date with respect to such
additional Registration Statement including the Cutback Shares will be tolled,
until such time as the Company is able to effect the registration of the Cut
Back Shares in accordance with any SEC Restrictions (such date, the “Restriction
Termination Date”).  From and after the Restriction Termination Date, all
provisions of this Section 6 (including, without limitation, the liquidated
damages provisions, subject to tolling as provided above) shall again be
applicable to the Cut Back Shares (which, for avoidance of doubt, retain their
character as Registrable Securities) so that the Company will be required to
file with and cause to be declared effective by the SEC such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities (if such Registrable Securities cannot at such time be
resold by the Purchaser thereof pursuant to Rule 144 under the Securities
Act).  For purposes of this Section 6.1(b), the Warrants and shares of Common
Stock issuable upon exercise of the warrants to be issued to the Placement Agent
in connection with the transactions contemplated hereby shall be considered
“Registrable Securities” and the Placement Agent shall be treated as a
“Purchaser.”
 
(c) The Company shall use its reasonable efforts to:
 
(i) prepare and file with the applicable governmental authority such amendments
and supplements to each Blue Sky Registration, the Registration Statement and
the Prospectus used in connection therewith as may be necessary or advisable to
keep the Blue Sky Registration and the Registration Statement current and
effective for the resale of the Securities held by a Purchaser in the manner
contemplated by such Purchaser for a period ending on the earlier of (i) the
second anniversary of the final Closing Date, (ii) the date on which all
Securities may be sold pursuant to Rule 144 under the Securities Act or any
successor rule (“Rule 144”) and the blue sky laws of any state or (iii) such
time as all Securities have been sold pursuant to a registration statement or
Rule 144 and any applicable blue sky exemption for resale.  At such time the
Company is no longer required to keep the Blue Sky Registrations and the
Registration Statement current and effective for the Securities held by a
Purchaser (the “Registration Statement Termination Date”), that Purchaser will
no longer accrue any additional liquidated damages payments pursuant to Sections
6.1(a) or 6.2(c); however, the Company shall still be obligated to make all
payments under Sections 6.1(a) or 6.2(c) that were not made prior to the
Registration Statement Termination Date for that Purchaser.  The Company shall
notify each Purchaser promptly upon each Blue Sky Registration, the Registration
Statement and each post-effective amendment to any of the foregoing, being
declared effective by the applicable governmental authority and advise each
Purchaser that the form of Prospectus contained in the Registration Statement or
post-effective amendment thereto, as the case may be, at the time of
effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;
 
(ii) furnish to the Purchaser with respect to the Securities registered under
the Registration Statement such number of copies of the Registration Statement
and the Prospectus (including supplemental prospectuses) filed with the SEC in
conformance with the requirements of the Securities Act and other such documents
(including any Blue Sky Registration) as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Securities by the Purchaser;
 
 
20

--------------------------------------------------------------------------------

 
 
(iii) make any necessary blue sky filings in addition the Blue Sky
Registrations;
 
(iv) pay the expenses incurred by the Company and the Purchasers in complying
with Section 6, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);
 
(v) advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC or any state securities
regulator delaying or suspending the effectiveness of the Registration Statement
or any Blue Sky Registration or of the initiation of any proceeding for that
purpose; and it will promptly use its commercially reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and
 
(vi) with a view to making available to the Purchaser the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Securities to the public without registration, the Company
covenants and agrees to use reasonable efforts to:  (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) such date as all of the Securities qualify to be resold
immediately pursuant to Rule 144 or any other rule of similar effect and all
blue sky laws or (B) such date as all of the Securities shall have been resold
pursuant to Rule 144 and applicable blue sky laws (and may be further resold
without restriction); (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Purchaser upon request, as long as the
Purchaser owns any Securities, (A) a written statement by the Company as to
whether it has complied with the reporting requirements of the Securities Act
and the Exchange Act, (B) a copy of the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail the Purchaser of any rule or
regulation of the SEC and any state that permits the selling of any such
Securities without registration.
 
The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
 
6.2   Transfer of Shares After Registration; Suspension.
 
(a) Except in the event that Section 6.2(b) applies, the Company shall: (i) if
deemed necessary or advisable by the Company, prepare and file from time to time
with the applicable governmental authority a post-effective amendment to any
Blue Sky Registration, the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Blue Sky Registration
or such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Purchasers copies of any documents filed
pursuant to Section 6.2(a)(i); and (iii) upon request, inform each Purchaser who
so requests that the Company has complied with its obligations in Section
6.2(b)(i) (or that, if the Company has filed a post-effective amendment to the
Registration Statement or any Blue Sky Registration which has not yet been
declared effective, the Company will notify the Purchaser to that effect, will
use its commercially reasonable best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 6.2(b)(i) when the amendment has become
effective).
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 6.2(c), in the event: (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of any Blue Sky Registration or the Registration Statement or for
amendments or supplements to such Blue Sky Registration, the Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of such Blue Sky Registration or of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in any Blue Sky Registration, the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of any Blue Sky Registration or the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchasers (the “Suspension Notice”) to the effect of the foregoing and,
upon receipt of such Suspension Notice, the Purchasers will refrain from selling
any Securities pursuant to such Blue Sky Registration or the Registration
Statement (a “Suspension”) until the Purchasers are advised in writing by the
Company that the current Blue Sky Registration or the Prospectus may be used,
and have received copies from the Company of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in any such
Blue Sky Registration or Prospectus.  In the event of any Suspension, the
Company will use its commercially reasonable best efforts to cause the use of
the Blue Sky Registration or Prospectus so suspended to be resumed as soon as
reasonably practicable after delivery of a Suspension Notice to the
Purchasers.  In addition to and without limiting any other remedies (including,
without limitation, at law or at equity) available to the Company and the
Purchaser, the Company and the Purchasers shall be entitled to specific
performance in the event that the other party fails to comply with the
provisions of this Section 6.2(b).
 
(c) Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 30 days individually, (ii) Suspensions covering no
more than 45 days, in the aggregate, shall occur during any twelve month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that there
occurs a Suspension (or part thereof) that does not constitute a Qualifying
Suspension, the Company shall pay to the Purchaser, on the 30th day following
the first day of such Suspension (or the first day of such part), and on each
30th day thereafter, an amount equal to 1% of the Purchase Price paid for the
Securities purchased by the Purchaser and not previously sold by the Purchaser
with such payments to be prorated on a daily basis during each 30 day period and
will be paid to the Purchaser by wire transfer or check within five business
days after the end of each 30 day period following.  The Company and the
Purchaser each acknowledge that the payments provided for in this Section 6.2(c)
bear a reasonable relationship to the anticipated loss that would be suffered by
the Purchaser as a result of a Suspension and the actual loss the Purchaser
would suffer as a result of a Suspension is difficult to ascertain or incapable
of estimation.
 
 
22

--------------------------------------------------------------------------------

 
 
(d) If a Suspension is not then in effect, the Purchasers may sell Securities
under the Registration Statement and each Blue Sky Registration, provided that
they comply with any applicable prospectus delivery requirements.  Upon receipt
of a request therefor, the Company will provide an adequate number of current
Prospectuses or Blue Sky Registrations to a Purchaser and to any other parties
reasonably requiring such documents.
 
(e) The Company agrees that it shall, immediately prior to the Registration
Statement and all Blue Sky Registrations being declared effective, deliver to
its transfer agent an opinion letter of counsel, opining that at any time the
Registration Statement and the Blue Sky Registrations are effective, the
transfer agent may issue, in connection with the sale of the Securities,
certificates representing such Securities without restrictive legend, provided
the Securities are to be sold pursuant to the prospectus contained in the
Registration Statement and any applicable Blue Sky Registration.  Upon receipt
of such opinion, the Company shall cause the transfer agent to confirm promptly,
for the benefit of the Purchasers, that no further opinion of counsel is
required at the time of transfer in order to issue such Securities without
restrictive legend.
 
The Company shall cause its transfer agent to issue promptly a certificate
without any restrictive legend to a purchaser of any Securities from the
Purchasers, if no Suspension is in effect at the time of sale, and (a) the sale
of such Securities is registered under the Registration Statement (including
registration pursuant to Rule 415 under the Securities Act) and all applicable
blue sky laws; (b) the holder has provided the Company with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
Securities may be made without registration under the Securities Act or any blue
sky law; or (c) such Securities are sold in compliance with Rule 144 under the
Securities Act and all applicable blue sky laws.  In addition, the Company shall
remove the restrictive legend from any Securities held by the Purchasers
following the expiration of the holding period required by Rule 144 under the
Securities Act (or any successor rule) and all blue sky laws.
 
6.3   Indemnification.  For the purpose of this Section 6.3:
 
(a) the term “Selling Stockholder” shall mean a Purchaser, its executive
officers and directors and each person, if any, who controls that Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act;
 
(b) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and
 
(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement or a Blue Sky Registration a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
(d)            The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement or a Blue
Sky Registration, (ii) any inaccuracy in the representations and warranties of
the Company contained in this Agreement or the failure of the Company to perform
its obligations hereunder or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement or a Blue Sky Registration,
and the Company will reimburse such Selling Stockholder for any reasonable legal
expense or other actual accountable out of pocket expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of, or
is based upon, an untrue statement made in such Registration Statement or a Blue
Sky Registration in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement or a Blue Sky
Registration or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)            Each Purchaser severally (as to itself), and not jointly, agrees
to indemnify and hold harmless the Company (and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act,
each officer of the Company who signs the Registration Statement and each
director of the Company) from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any failure by that
Purchaser to comply with the covenants and agreements contained herein or (ii)
any untrue statement of a material fact contained in the Registration Statement
or a Blue Sky Registration if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of that Purchaser specifically for use in preparation of the Registration
Statement or a Blue Sky Registration, and that Purchaser will reimburse the
Company (or such officer, director or controlling person, as the case may be),
for any reasonable legal expense or other reasonable actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim.  The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Purchaser from the sale of the Securities pursuant to the Registration Statement
or a Blue Sky Registration.
 
(f)            Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section
6.3.  Subject to the provisions hereinafter stated, in case any such action
shall be brought against an indemnified person, the indemnifying person shall be
entitled to participate therein, and, to the extent that it shall elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, shall be entitled to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof; provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel (who shall not be the same as the opining counsel) at the
expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified
parties.  In no event shall any indemnifying person be liable in respect of any
amounts paid in settlement of any action unless the indemnifying person shall
have approved the terms of such settlement; provided that such consent shall not
be unreasonably withheld.  No indemnifying person shall, without the prior
written consent of the indemnified person, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
 
24

--------------------------------------------------------------------------------

 
 
(g)            If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement.  The
Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (g) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take into account the
equitable considerations referred to above in this subsection (g).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (g) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
(g), no Purchasers shall be required to contribute any amount in excess of the
amount by which the net amount received by that Purchaser from the sale of the
Securities to which such loss relates exceeds the amount of any damages which
that Purchaser has otherwise been required to pay to the Company by reason of
such untrue statement.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Purchasers’ obligations in this subsection to contribute
are several in proportion to their sales of Securities to which such loss
relates and not joint.
 
(h)            The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions.  They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement and Blue Sky Registration as required by the
Securities Act and the Exchange Act and applicable blue sky laws.
 
(i)            The obligations of the Company and of the Purchasers under this
Section 6.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement and Blue Sky Registration for a period of two
years from the effective date of the Registration Statement and Blue Sky
Registration.  No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
6.4   Termination of Conditions and Obligations.  The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Securities shall cease and terminate as to any particular number of the
Securities when such Securities shall have been effectively registered under the
Securities Act and any applicable blue sky laws and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement and Blue Sky Registration covering such Securities or at
such time as an opinion of counsel satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act and any applicable blue sky laws.  The Company shall
request an opinion of counsel promptly upon receipt of a request therefor from
Purchaser.
 
 
25

--------------------------------------------------------------------------------

 
 
6.5   Information Available.  So long as the Registration Statement is effective
covering the resale of Securities owned by a Purchaser, the Company will furnish
(or, to the extent such information is available electronically through the
Company’s filings with the SEC, the Company will make available via the SEC’s
EDGAR system or any successor thereto) to each Purchaser:
 
(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);
 
(b) upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and
 
(c) upon the reasonable request of the Purchaser, an adequate number of copies
of the Prospectuses to supply to any other party requiring such Prospectuses;
and the Company, upon the reasonable request of a Purchaser, will meet with each
Purchaser or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Securities and will
otherwise reasonably cooperate with the Purchasers conducting an investigation
for the purpose of reducing or eliminating the Purchasers’ exposure to liability
under the Securities Act, including the reasonable production of information at
the Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with a
Purchaser until and unless that Purchaser shall have entered into a
confidentiality agreement in form and substance reasonably satisfactory to the
Company with the Company with respect thereto.
 
6.6   Public Statements; Limitation on Information.  The Company agrees to
disclose on a Current Report on Form 8-K (the “Initial Closing 8-K”) the
existence of the Offering and the material terms, thereof, including pricing,
within four business days after it specifies the Initial Closing Date in
accordance with Section 1.3.  Such Current Report on Form 8-K shall include a
form of this Agreement (and all exhibits and schedules thereto) as an exhibit
thereto.   If not disclosed in the Initial Closing 8-K, the Company will
disclose on a Current Report on Form 8-K the occurrence and material terms of
any Closing subsequent to the Initial Closing, including the number of
Securities sold and the Purchase Price therefor, within four business days after
the applicable Closing Date.  The Company will not issue any public statement,
press release or any other public disclosure listing a Purchaser as one of the
purchasers of the Securities without that Purchaser’s prior written consent,
except as may be required by applicable law or rules of any exchange on which
the Company’s securities are listed.  The Company shall not provide, and shall
cause each of its subsidiaries and the respective officers, directors, employees
and agents of the Company and each of its subsidiaries not to provide, the
Purchasers with any material nonpublic information regarding the Company or any
subsidiary from and after the date the Company files, or is required by this
Section to file, the Current Report on Form 8-K with the SEC without the prior
express written consent of the Purchaser.  The Purchasers acknowledge that
certain insiders of the Company intend to sell shares of Company common stock
after Closing, and in the event that such sales occur, the Company will file
with the SEC, a Form 4 reporting each sale of Company common stock as required
by state and federal securities laws (the “Form 4 Filings”).
 
 
26

--------------------------------------------------------------------------------

 
 
6.7   Limits on Additional Issuances.  The Company will not, for a period of six
months following the Closing Date offer for sale or sell any securities unless,
in the opinion of the Company’s counsel, such offer or sale does not jeopardize
the availability of exemptions from the registration and qualification
requirements under applicable securities laws with respect to the
Offering.  Except for the issuance of stock options under the Company’s stock
option plans, the issuance of common stock upon exercise of outstanding options
and warrants, the issuance of common stock purchase warrants, and the offering
contemplated hereby, the Company has not engaged in any offering of equity
securities during the six months prior to the date of this Agreement.  The
foregoing provisions shall not prevent the Company from filing a “shelf”
registration statement pursuant to Rule 415 under the Securities Act, but the
foregoing provisions shall apply to any sale of securities thereunder.
 
6.8   Form D and State Securities Filings.  The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Initial Closing Date.  The Company will promptly and timely file all
documents and pay all filing fees required by any states’ securities laws in
connection with the sale of Securities.
 
6.9           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Section 6 may be
assigned by a Purchaser to a party that acquires, other than pursuant to the
Registration Statement or Rule 144, any of the Shares and Warrant Shares
originally issued or issuable to such Purchaser pursuant to this Agreement and
the Warrants (or any Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
any such Shares or Warrant Shares), or to any affiliate of a Purchaser that
acquires any Registrable Securities.  Any such permitted assignee shall have all
the rights of such Purchaser under this Section 6 with respect to the
Registrable Securities transferred.
 
6.10           Selling Stockholder Questionnaire.  Each Purchaser agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Exhibit D (a “Selling Holder Questionnaire”).  The Company shall
not be required to include the Registrable Securities of a Purchaser in a
Registration Statement and shall not be required to pay any liquidated or other
damages hereunder to any such Purchaser who fails to furnish to the Company a
fully completed Selling Holder Questionnaire at least three business days prior
to the filing of the Registration Statement.
 
7.           Miscellaneous.
 
7.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
choice of law provisions thereof, and the federal laws of the United States.
 
7.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.
 
7.3           Entire Agreement.  This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
7.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
 
27

--------------------------------------------------------------------------------

 
 
7.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser.  Any
amendment or waiver effected in accordance with this Section 7.5 shall be
binding upon any holder of any Securities purchased under this Agreement
(including securities into which such Securities have been converted), each
future holder of all such securities, and the Company.
 
7.6           Fees and Expenses.  Except as otherwise set forth herein, the
Company and the Purchasers shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby.  Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other party for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.
 
7.7           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
if to the Company, to:
 
MagneGas Corporation
150 Rainville Rd
Tarpon Springs, FL 34689
Facsimile: (727) 934-6260


with a copy to:


Anslow + Jaclin, LLP
195 Route 9 South
Suite 204
Manapalan, New Jersey 07726
Facsimile: (732) 577-1188


if to the Purchaser, at its address on the signature page to this Agreement.
 
7.8           Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchaser herein shall survive the
execution of this Agreement, the delivery to the Purchaser of the Securities
being purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.
 
 
28

--------------------------------------------------------------------------------

 
 
7.9           Counterparts.  This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
7.10           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein, and no action taken
by any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
 


 










[The Remainder of this Page is Blank]


 
29

--------------------------------------------------------------------------------

 


           In witness whereof, the foregoing Common Stock and Warrant Purchase
Agreement is hereby executed as of the date first above written.
 
 

  MAGNEGAS CORPORATION            
By:
      Name:       Title:            




 
30

--------------------------------------------------------------------------------

 
 
In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.
 

 

       
Name of Investor / Investing Entity
          Note: if shares are to be deposited in an  account such as a Trust,
Joint Account or IRA where the exact name of the account will be required for
the stock certificate,, the eact name of the purchasing account should be
written on the preceding line        

 

  Authorized Signature:  

  Print Name:  

  Title:  

     

 
 

  Investment Amount:  

  Number of Shares:   

  Number of Warrants:  

  Tax Identification No.:  

  State of Organization:  

  State of Principal Place of Operations:   

 

  Address for Notice:  

   

   

   

  Attention:   

  Telephone:    

  Facsimile:   

     

  Delivery Instructions (if different from above):

   

       

  Attention:   

  Telephone:  

  Facsimile:  

                                                                          

  Note:  Address for Delivery may not be a P.O. box and must be a physical
address where stock certificates may be delivered in connection with this
Purchase or any future stock issued through splits, warrant conversions or other
circumstances.  The delivery address may be a personal residence, or a broker
dealer where the certificate would be deposited

 


 
31

--------------------------------------------------------------------------------

 


EXHIBIT A


SCHEDULE OF PURCHASERS
 


Purchaser
Common
Shares
Aggregate
Purchase
Price
Form
Warrant
Shares
State of
Organization
State of Principal Place
of Operations
                                               



 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF CLASS B WARRANT


NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
MAGNEGAS CORPORATION
 
CLASS B WARRANT
 

Warrant No. ___ Original Issue Date:   [________________], 2012

 
MAGNEGAS CORPORATION a Delaware corporation (the “Company”), hereby certifies
that, for value received, [______________________] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time from
and after the Original Issue Date and through and including [___________], 2017
(the “Expiration Date”), and subject to the following terms and conditions:
 
1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.
 
“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be reclassified.
 
 
B-1

--------------------------------------------------------------------------------

 
 
“Exercise Price” means [$0.40], subject to adjustment in accordance with Section
9.
 
“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.
 
“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.
 
“Purchase Agreement” means the Common Stock and Warrant Purchase Agreement,
dated [___________], 2012, to which the Company and the original Holder are
parties.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
2.           Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
4.           Exercise and Duration of Warrants.
 
(a)            This Warrant shall be exercisable by the registered Holder in
whole at any time and in part from time to time from the Original Issue Date
through and including the Expiration Date. At 5:00 p.m., Eastern time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.  The Company may not call or redeem any
portion of this Warrant without the prior written consent of the affected
Holder.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(b)            Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder. 
This provision shall not restrict the number of shares of Common Stock which a
Holder may receive or beneficially own in order to determine the amount of
securities or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant.  By
written notice to the Company, the Holder may waive the provisions of this
Section 4(b) but any such waiver will not be effective until the 61st day after
delivery of such notice, nor will any such waiver effect any other Holder.
 
Notwithstanding anything to the contrary contained herein, the number of Warrant
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 9.999% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.  This provision shall not restrict the number of shares
of Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in Section 9
of this Warrant.  This restriction may not be waived.
 
5.           Delivery of Warrant Shares.
 
(a)            To effect exercises hereunder, the Holder shall not be required
to physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder and the Company shall promptly (but in no event
later than three Trading Days after the Date of Exercise (as defined herein))
issue and deliver to the Holder, a certificate for the Warrant Shares issuable
upon such exercise, which, unless otherwise required by the Purchase Agreement,
shall be free of restrictive legends. The Company shall, upon request of the
Holder and subsequent to the date on which a registration statement covering the
resale of the Warrant Shares has been declared effective by the Securities and
Exchange Commission, use its reasonable best efforts to deliver Warrant Shares
hereunder electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions, if available,
provided, that, the Company may, but will not be required to change its transfer
agent if its current transfer agent cannot deliver Warrant Shares electronically
through the Depository Trust Corporation. A “Date of Exercise” means the date on
which the Holder shall have delivered to the Company: (i) the Exercise Notice
(with the Warrant Exercise Log attached to it), appropriately completed and duly
signed and (ii) if such Holder is not utilizing the cashless exercise provisions
set forth in this Warrant, payment of the Exercise Price for the number of
Warrant Shares so indicated by the Holder to be purchased.
 
(b)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
 
 
B-3

--------------------------------------------------------------------------------

 
 
(c)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing bid price of the Common Stock at the time
of the obligation giving rise to such purchase obligation and (2) at the option
of the Holder, either reinstate the portion of the Warrant and equivalent number
of Warrant Shares for which such exercise was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In.
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
 
B-4

--------------------------------------------------------------------------------

 
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
 
B-5

--------------------------------------------------------------------------------

 
 
(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(e)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.
 
10.           Payment of Exercise Price. The Holder may pay the Exercise Price
in one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  If an Exercise Notice is delivered at a time
when a registration statement permitting the Holder to resell the Warrant Shares
is not then effective or the prospectus forming a part thereof is not then
available to the Holder for the resale of the Warrant Shares, then the Holder
may notify the Company in an Exercise Notice of its election to utilize a
cashless exercise, in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]  
 
where:  
 
X = the number of Warrant Shares to be issued to the Holder.  
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  
 
B = the Exercise Price.  
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.           No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective if provided pursuant to
the Purchase Agreement. In case any time:  (1) the Company shall declare any
cash dividend on its capital stock; (2) the Company shall pay any dividend
payable in stock upon its capital stock or make any distribution to the holders
of its capital stock; (3) the Company shall offer for subscription pro rata to
the holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give prompt written notice to the Holder. Such notice shall also specify
the date as of which the holders of capital stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may
be.  Such written notice shall be given at least 20 days prior to the action in
question and not less than 20 days prior to the record date or the date on which
the Company’s transfer books are closed in respect thereto.
 
 
B-6

--------------------------------------------------------------------------------

 
 
13.           Registration Rights.  The Holder shall be entitled to the
registration rights set forth in Section 6 of the Purchase Agreement.
 
14.           Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.
 


[Remainder of page intentionally left blank, signature page follows]
 
 
B-7

--------------------------------------------------------------------------------

 
 
In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 

  MAGNEGAS CORPORATION            
By:
      Name:       Its:            


                                     
 
B-8

--------------------------------------------------------------------------------

 
 
EXERCISE NOTICE


The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached
Warrant.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.
 
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
                     “Cash Exercise” under Section 10
 
                              “Cashless Exercise” under Section 10
 
(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
 
 

Dated ______________ __, _____   Name of Holder:           (Print)              
               
By:
      Its:         (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)          


 
B-9

--------------------------------------------------------------------------------

 
 
Warrant Shares Exercise Log


Date
Number of Warrant
Shares Available
to be Exercised
Number of Warrant
Shares Exercised
Number of Warrant
Shares Remaining
to be Exercised
       



 
 
B-10

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
 

Dated ______________ __, _____   Name of Holder:           (Print)              
               
By:
      Its:         (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)          

Attest:
__________________________________


 
B-11

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF OPINION OF COMPANY COUNSEL


[Capitalized terms shall have the meanings ascribed thereto in the Common Stock
and Warrant Purchase Agreement]
 
1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.  Each subsidiary of
the Company is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation.
 
2.           The Company and each subsidiary has all necessary corporate power
and authority to (i) execute and deliver, and to perform its obligations under
the Agreement and (ii) conduct its business as it is, to our knowledge,
currently conducted and described in the Company SEC Documents, and own, lease
and license it properties and assets.
 
3.           The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except where the failure to be so qualified and in good standing would
not result in a Material Adverse Effect.
 
4.           The execution, delivery and performance by the Company of the
Agreement and the consummation of the transactions contemplated thereby
including the issuance of the Securities and the Warrant Shares, have been duly
authorized by all necessary corporate action of the Company.
 
5.           The Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms.
 
6.           Except for filings, authorizations or approvals contemplated by the
Agreement, no authorizations or approvals of, and no filings with, any
governmental or administrative agency, regulatory authority, stock market or
trading facility are necessary or required by the Company for the execution and
delivery of the Agreement or the consummation of the transactions contemplated
thereby.
 
7.           Neither the execution and delivery of the Agreement by the Company,
nor the consummation or performance by the Company of any of the transactions
contemplated by the Agreement (including the issuance of the Securities and the
Warrant Shares) (i) contravene, conflict with or result in a violation of any
provisions of the Company’s Certificate of Incorporation or bylaws; (ii)
constitute a violation of any U.S. federal or state law, rule or regulation
applicable to the Company; (iii) violate any judgment, decree, order or award of
any court, governmental body or arbitrator specifically naming the Company; or
(iv) with or without notice and/or the passage of time, conflict with or result
in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of the Company
pursuant to, any agreement to which the Company is a party (including those
described or included in the Company SEC Documents).
 
8.           The authorized capital stock of the Company on the date hereof
consists of 900,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock.  As of the date hereof, without giving effect to the
transactions contemplated by the Agreement to occur at the Initial Closing,
there are issued and outstanding of record: [154,389,296] shares of Common Stock
and [1,000,000] shares of preferred stock with par value of $.001 per
share.  There are no issued and outstanding of record options to purchase shares
of Common Stock and there are warrants to purchase up to [1,354,763] shares of
common stock for exercise prices of between $0.08 and $0.21 and warrants to
purchase up to [20,795,625] shares of common stock for exercise prices of
between $0.25 and $0.30.  The currently outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
nonassessable.  The form of certificates for the Shares and the Warrant Shares
conforms to the requirements of the Delaware General Corporation Law. The
capital stock of the Company conforms as to legal matters to the description
thereof contained in the Company SEC Documents.
 
 
C-1

--------------------------------------------------------------------------------

 
 
9.           To our knowledge, except as provided or disclosed in the Agreement
on in the Company SEC Documents, no person or entity is entitled to any
preemptive, right of first refusal, contractual or similar rights with respect
to the issuance of the Securities or the Warrant Shares.
 
10.           The Shares and the Warrant Shares have been duly authorized or
reserved for issuance by all necessary corporate action on the part of the
Company; and the Shares, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Agreement and the Warrant
Shares issuable upon exercise of the Warrants, when issued upon exercise of the
Warrants in accordance with the terms of the Warrants, will be duly and validly
issued, fully paid and non-assessable.
 
11.           Assuming the accuracy of the representations and warranties of
each of the Purchasers set forth in Section 3 of the Agreement, the offer,
issuance and sale of the Shares at the Initial Closing pursuant to the Agreement
are, and the issuance of the Warrant Shares issuable upon exercise of the
Warrants will be, exempt from the registration requirements of the Securities
Act and the securities or “blue sky” laws of any state.
 
12.           We are not aware of any actions, suits, arbitrations, claims,
proceedings or investigations pending or threatened against the Company or any
of its subsidiaries or any of their respective operations, businesses,
properties or assets by or before any court, arbitrator or government or
regulatory commission, board, body, authority or agency that challenges the
validity of any actions take or to be taken by the Company pursuant to the
Purchase Agreement or the transaction contemplated thereby.
 
13.           To our knowledge, except as set forth in the Purchase Agreement,
no holders of the Company’s securities have rights to the registration of shares
of Common Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the Company SEC
Documents.
 
14.           Nothing has come to our attention that has caused us to be aware
that any of the Recent Company SEC Documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  We do not express any belief as to the financial statements and
related notes, financial statement schedules or financial or accounting data and
information contained in or omitted from the Recent Company SEC Documents.
 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D


SELLING STOCKHOLDER QUESTIONNAIRE


MAGNEGAS CORPORATION


Questionnaire for Selling Stockholder


This questionnaire is necessary to obtain information to be used by MagneGas
Corporation (the “Company”) to complete a Registration Statement (the
“Registration Statement”) covering the resale of certain shares of Company
Common Stock currently outstanding and/or of certain shares of Company Common
Stock to be issued upon exercise of currently outstanding warrants to purchase
Company Common Stock.  Please complete and return this questionnaire to
[___________], to the attention of [__________], either by email to
[______________], or by fax to [___________].  Please return the questionnaire
by [___________] or sooner, if possible.  Call [___________] at
[___________] with questions.


FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.


Please answer all questions.  If the answer to any question is “None” or “Not
Applicable,” please so state.


If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.


1.
Please correct your name and/or address if not correct below



Name:                                                                                                                                                         



Address:                                                                                                                                                      

                                                                                                                                                                        

 
D-1

--------------------------------------------------------------------------------

 
 
2.
Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock.  Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list options and
warrants.  See Question #3).

 


3.
Please list any outstanding options and warrants to purchase Company Common
Stock that you beneficially own*, including (i) the number of shares of Company
Common Stock to be issued upon the exercise of such option or warrant, (ii) the
date such option or warrant is exercisable, (iii) the expiration date and (iv)
the exercise price per share of EACH such option and warrant.



Number of Shares
Covered by Option or
Warrant
Date Exercisable
Exercise Price
Expiration Date
                                               





4.
Please list the number of shares of Common Stock listed under Question #2 above
that you wish to include in the Registration Statement.





 
D-2

--------------------------------------------------------------------------------

 
 
5.
Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.




 
6.
If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.




 
7.
If you are an entity, please identify the natural person(s) who exercise sole or
shared voting power* and/or sole or shared investment power* with regard to the
shares listed under Question #2 and Question #3.




 
8.
Please advise whether you are a registered broker-dealer or an affiliate*
thereof.  If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.





 
9.
List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 
 
D-3

--------------------------------------------------------------------------------

 
 
10.
If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.




 
11.
With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.




 
12.
Please review Appendix B “Plan of Distribution.”  Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock.  By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.

 

 
13.
Please confirm that you are an “accredited investor” as such term is defined in
Rule 501(a) of the rules and regulations promulgated under the Securities Act,
by checking the items that apply to you below.

 
 
______
The undersigned is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000.  (In calculating net worth, you
may include equity in personal property and real estate, including your cash,
short term investments, stock and securities, but excluding your primary
residence.  Equity in personal property and real estate should be based on the
fair market value of such property minus debt secured by such property.)

 
 
______
The undersigned is an individual that had an individual income in excess of
$200,000 in each of the prior two years and reasonably expects an income in
excess of $200,000 in the current year.

 
 
______
The undersigned is an individual that had with his or her spouse joint income in
excess of $300,000 in each of the prior two years and reasonably expects joint
income in excess of $300,000 in the current year.

 
 
______
The undersigned is a director or executive officer of the Company.

 
 
______
The undersigned is an entity, and is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act.  This representation is based
on the following (check one or more, as applicable):

 
 
D-4

--------------------------------------------------------------------------------

 
 
 
 
______
The undersigned is an entity in which all equity owners are accredited
investors.  (If relying on this category alone, each equity owner must complete
a separate copy of this Agreement.)

 
 
_____
The undersigned (or, in the case of a trust, the undersigned trustee) is a bank
or savings and loan association as defined in Sections 3(a)(2) and 3(a)(5)(A),
respectively, of the Securities Act acting either in its individual or fiduciary
capacity.

 
 
_____
The undersigned is an insurance company as defined in Section 2(13) of the
Securities Act.

 
 
_____
The undersigned is an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
the Securities Act.

 
 
_____
The undersigned is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 
 
_____
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 and either (check one or more,
as applicable):

 
 
_____
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Securities Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser; or

 
 
_____
the employee benefit plan has total assets in excess of $5,000,000; or

 
 
_____
the plan is a self-directed plan with investment decisions made solely by
persons who are “Accredited Investors” as defined under the Securities Act.

 
 
_____
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
 
_____
The undersigned has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring Securities and is one or more of the following
(check one or more, as applicable):

 
 
_____
an organization described in Section 501(c)(3) of the Internal Revenue Code; or

 
 
_____
a corporation; or

 
 
_____
a Massachusetts or similar business trust; or

 
 
_____
a partnership.

 
 
_____
The undersigned is a trust with total assets exceeding $5,000,000, which was not
formed for the specific purpose of acquiring Securities and whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that Subscriber is capable of evaluating the merits and risks
of the investment in the Securities.

 
 
D-5

--------------------------------------------------------------------------------

 
 
The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement.  The undersigned will notify [________], at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that all the shares of Common Stock of the Company are sold pursuant to
the Registration Statement referred to above.  Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.




Dated:  ___________ __, 20___



               
By:
      Name:       Its:             

 
                                          
 
D-6

--------------------------------------------------------------------------------

 


APPENDIX A
To Exhibit D
CERTAIN TERMS USED IN QUESTIONNAIRE


 
AFFILIATE
 
An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.
 
 
BENEFICIAL OWNERSHIP
 
A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise.  A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.
 
 
INVESTMENT POWER
 
“Investment power” includes the power to dispose, or to direct the disposition
of, a security.
 
 
VOTING POWER
 
“Voting power” includes the power to vote, or to direct the voting of, a
security.
 
 
D-7

--------------------------------------------------------------------------------

 
 
APPENDIX B
To Exhibit D
PLAN OF DISTRIBUTION
 
We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of Common Stock, of which _______ shares
are issued and outstanding and up to ______shares are issuable upon exercise of
warrants.  We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock, although we may receive up to $_____
upon the exercise of all of the warrants by the selling stockholders.  We will
bear all fees and expenses incident to our obligation to register the shares of
Common Stock.  If the shares of Common Stock are sold through broker-dealers or
agents, the selling stockholder will be responsible for any compensation to such
broker-dealers or agents.
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to tie pursuant to this
prospectus.
 
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders will sell their shares of Common Stock subject to the
following:
 
·  
all of a portion of the shares of Common Stock beneficially owned by the selling
stockholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Bulletin Board Market, any national securities
exchange or quotation service on which the shares of our Common Stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

 
·  
each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 
·  
some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions.  The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

 
·  
in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved).  Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent.  We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

 
The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.  A selling
stockholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.
 
 
D-8

--------------------------------------------------------------------------------

 
 
If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.  There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the registration statement, of which this
prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.
 
We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws.  The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.
 
 
 
D-9

--------------------------------------------------------------------------------